Title: To George Washington from John Mitchell, 21 February 1779
From: Mitchell, John
To: Washington, George


Dr Sir
Philada 21st February 1779

I have the honor of Your Excellencys favor of the 17 Instant I have made inquirey for a Sett of Queens ware, but am affraid it will be difficult if not impossible to procure them. I will do all in my power to get them as quick as possible—the Candlesticks I hope to procure Tomorrow—the fur is prepairing & will I expect go by the bearer. if not will send it by the Waggon which caries the papers from the Board of War. it will set off on Monday or Tuesday with a proper escort—Mr Parish is at work to make you the best Hatt in his power. when done it shall be carefully forwarded to you, & hope it will please[.] Yesterday all your Tickets were in the Wheel but one wch is a Blank—the Lottery is very rich & much in favor of the Tickets not yet drawn.
I sent Eleven Table Cloths at different times. they went by three several persons. General Green had some each time, & it was particularly noted to the Quarter Master, at the Quarter Master Generals Store in Camp.
I have made particular inquirey about the keys of the Trunks, General Green has got what Trunks he wants & there is one here for Col: Harrison, those you have were for your use[.] my Nephew says he saw no Other keys but the Padlocke ones, & that he only lock’d the Padlocks, the man I bought them off, says the other keys were tied to the Trunks, I hope they are not lost.
Mrs Mitchell Joins me in most respectfull Compliments to you & Mrs Washington, begs leave to Acknowledge the receipt of her Letter, & hopes to have the honor of waiting on Mrs Washington in Camp, before we have the pleasure of her Company here—the Starch goes by the Waggons. I have the honor to be with great respect and esteem Your Excellencys Most Obedient and most hum. Servt
Jno. Mitchell
